Citation Nr: 0730267	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-38 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to May 
1992.

Service connection was previously denied for bronchial asthma 
by rating decisions promulgated in November and December 
1997.  The veteran was informed of these decisions, including 
his right to appeal, and he did not appeal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
a right foot disorder and found that new and material 
evidence had not been received to reopen the asthma claim.

The veteran provided testimony at a hearing before personnel 
at the RO in March 2004, a transcript of which has been 
associated with his VA claims folder.  He was also scheduled 
to provide testimony at a hearing before the Board in August 
2006, but failed to report for this hearing.  Accordingly, 
his request for a Board hearing is deemed withdrawn.  See 
38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Although the veteran sustained a fracture to two toes of 
the right foot while on active duty, the preponderance of the 
competent medical evidence is against a finding that he has a 
current foot disorder as a residual of that injury.

3.  Service connection was previously denied for bronchial 
asthma by rating decisions promulgated in November and 
December 1997 rating decision.  The veteran was informed of 
these decisions, including his right to appeal, and he did 
not appeal.

4.  Although the evidence received since the last prior 
denial of service connection for asthma in December 1997 was 
not previously submitted to agency decisionmakers, it does 
not relate to an unestablished fact necessary to substantiate 
the claim, is cumulative and redundant of the evidence of 
record at the time of the last prior final denial, and does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a right foot 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for 
bronchial asthma, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the veteran was sent 
pre-adjudication notice by letters dated in September 2003 
and October 2003, both of which were clearly sent prior to 
the promulgation of the January 2004 rating decision that is 
the subject of this appeal.  Further, he was sent additional 
notification by a letter dated in March 2006.

Taken together, these letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the March 2006 letter included information 
regarding disability rating(s) and effective date(s) as 
mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  

Here, the September 2003 letter noted that the asthma claim 
was previously denied by a December 1997 rating decision, 
that in order for VA to consider the claim new and material 
evidence was required to show that the condition was incurred 
in or aggravated by active military service, and summarized 
the standard for new and material evidence by language 
consistent with the relevant regulatory provision of 38 
C.F.R. § 3.156(a).  Therefore, the Board finds that adequate 
notification was provided in accord with Kent, supra.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records 
pertinent to the issues on appeal are in the claims folder.  
Nothing indicates that the veteran has indicated the 
existence of any other relevant evidence that has not been 
obtained or requested.  Further, he has had the opportunity 
to present evidence and argument in support of his claims, to 
include at the March 2004 RO hearing.  As noted in the 
Introduction, he failed to report for his August 2006 Board 
hearing.  Moreover, even though his representative contended 
in an August 2007 statement that no examination was provided 
regarding the right foot claim, the record reflects he did 
undergo such an examination in May 2004.  With respect to the 
asthma claim, the Board notes that, under the law, an 
examination is not required in the context of new and 
material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see 
also 66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  
Consequently, for these reasons, the Board concludes that VA 
has fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


I.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, and for the reasons stated 
below, the Board finds that the veteran is not entitled to a 
grant of service connection for a right foot disorder.

The veteran essentially contends that he has a current 
disability of the right foot due to an in-service injury.  

The Board acknowledges that the veteran's service medical 
records confirm he was treated for problems of the right 
lower extremity while on active duty.  Specifically, records 
dated in August 1986 reflect his right foot was evaluated 
after it was run over by a "track."  X-rays revealed a 
transverse fracture at the distal end of the right second 
proximal foot phalanx; and oblique fracture of the right 
first distal phalanx, possibly extending to the distal 
interphalangeal joint.  Subsequent records from April 1991 
reflect he was treated for blisters between the toes of his 
right foot.  Nevertheless, no chronic disability of the right 
foot is shown by the subsequent service medical records.  
Moreover, his feet were clinically evaluated as normal on his 
February 1992 expiration of term of service examination.

The Board further notes that there does not appear to be any 
indication of any right foot problems in the post-service 
medical records until August 2003, years after his separation 
from active duty.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In addition, the August 2003 records reflect that the veteran 
was treated for a right foot injury that occurred two days 
earlier, when he jumped on a couple of feet, jamming the 
toes.  X-rays taken at that time showed comminuted fracture 
of the calcaneus.  

No competent medical opinion is of record which reflects the 
veteran has a current right foot disability due to his in-
service fracture of the toes.  In fact, a May 2004 VA medical 
examination noted that the veteran fractured the 1st and 2nd 
toes of the right foot while on active duty, that he did not 
have any residuals or problems of the right foot until he 
sustained the post-injury in August 2003.  Further, it was 
noted that X-rays taken at that time did not show residual 
deformity, and there was no evidence of a fracture of the 1st 
and 2nd toes of the right foot.  More importantly, the 
examiner opined based on this examination, and review of the 
claims folder, that the veteran did not show any evidence of 
residuals symptomatology or positive physical findings from 
his fractures of the 1st or 2nd toes.

For these reasons, the Board finds that the preponderance of 
the evidence is against a finding that the veteran has a 
current right foot disorder due to active service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


II.  New and Material Evidence

As already noted, service connection was previously denied 
for bronchial asthma by rating decisions promulgated in 
November and December 1997.  The veteran was informed of 
these decisions, including his right to appeal, and he did 
not appeal.


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In addition, the Court has further held that in 
order to reopen a previously and finally disallowed claim 
there must be new and material evidence presented since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) 
(overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. at 45,630.


Analysis.  In the instant case, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for bronchial asthma.

The evidence on file at the time of the last prior denial in 
December 1997 included statements from the veteran, his 
service medical records, and post-service medical records 
which cover a period through 1995.

The veteran's service medical records reflect he was treated 
for colds and/or cold-like symptoms in July 1987, February 
1988, March 1988, and September 1988.  Although he indicated 
on a November 1983 Report of Medical History that he had not 
experienced asthma nor chronic or frequent colds, he 
indicated on subsequent Reports in October 1989 and February 
1992 that he had experienced chronic or frequent colds.  
However, it does not appear that he was diagnosed with 
chronic asthma while on active duty.  Further, his lungs and 
chest were clinically evaluated as normal on his February 
1992 expiration of term of service examination.

The veteran's post-service medical records reflect, in 
pertinent part, he was treated for wheezing and coughing in 
September 1995, and was diagnosed with bronchitis with 
bronchospasm and that he was given asthma instructions.

The December 1997 rating decision denied service connection 
for asthma because the evidence failed to establish any 
relationship between the current disability and any treatment 
during military service.

The evidence added to the record since the last prior denial 
in December 1997 includes additional statements from the 
veteran, his testimony at the March 2004 hearing, and 
additional post-service medical records which cover a period 
through 2004.

The Board observes that the veteran's additional statements 
and hearing testimony essentially reiterate the contentions 
he made at the time of the last prior denial.  As such, this 
evidence is cumulative and redundant of that which was 
previously of record.

With respect to the additional post-service medical records, 
the Board observes that this evidence is "new" to the 
extent they were not on file at the time of the last prior 
denial.  However, these records reflect, in essence, that the 
veteran currently has bronchial asthma.  As already noted, 
such evidence was on file at the time of the December 1997 
rating decision.  Nothing in these records supports a finding 
that the current disability is causally related to active 
service, which was the basis for the last prior denial.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) (medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence).

There being no other evidence added to the record since the 
December 1997 rating decision's denial of service connection 
for bronchial asthma in December 1997, the Board finds that 
while the evidence received since the last prior denial was 
not previously submitted to agency decisionmakers, it does 
not relate to an unestablished fact necessary to substantiate 
the claim, is cumulative and redundant of the evidence of 
record at the time of the last prior final denial, and does 
not raise a reasonable possibility of substantiating the 
claim.  As such, new and material evidence has not been 
received in accord with 38 C.F.R. § 3.156(a).

The Board acknowledges that the veteran's representative 
presented arguments in the August 2007 statement to the 
effect that service connection for asthma was denied as a 
pre-existing disability not aggravated by service.  While 
this argument goes to the rationale of the November 1997 
rating decision, it does not appear to be the basis for the 
December 1997 denial.  More importantly, this argument goes 
to the merits of the underlying service connection claim, and 
not the present issue of whether new and material evidence 
has been received to reopen the previously denied claim.  
Inasmuch as the veteran has not submitted new and material 
evidence in support of his request to reopen, the Board does 
not have jurisdiction to consider the claim or to order 
additional development.  See Barnett v. Brown, 83 F.3d. 1380 
(Fed. Cir. 1996).  Therefore, the benefit sought on appeal is 
denied.


ORDER

Entitlement to service connection for a right foot disorder 
is denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for bronchial 
asthma, the benefit sought on appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


